UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6730



JOSEPH LOUIS MCCOY,

                                                Plaintiff - Appellant,

          versus


MICHELLE   MITCHELL,    Sheriff;   LIEUTENANT
WILKINS, Medical Supervisor; DEPUTY FORD,
Nurse; DEPUTY SMITH, Nurse; DOCTOR CHANG, MD;
DEPUTY ANDERSON, Nurse,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (1:06-cv-00126-TSE)


Submitted:   August 18, 2006                 Decided:   August 29, 2006


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Louis McCoy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joseph Louis McCoy appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) action, alleging deliberate

indifference    to   medical   needs,   for   failure   to   state   a   claim

pursuant to 28 U.S.C. § 1915A(b) (2000).           We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.         See McCoy v. Mitchell,

No. 1:06-cv-00126-TSE (E.D. Va. filed Apr. 3, 2006 & entered Apr.

4, 2006).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                   - 2 -